

Exhibit 10
 
 
FIRST AMENDMENT


to


SUBORDINATED
NOTE PURCHASE AGREEMENT


between




USB Capital Funding Corp.
(formerly known as Wisconsin Capital Corporation)




and


East West Bank





 
First Amendment dated as of September 23, 2005
Original Agreement dated as of April 28, 2005
 
 

--------------------------------------------------------------------------------




 
 



AMENDMENT PROVISIONS:
PAGE
     
A.
Amendment to Certain Provisions of Section 1.1 of the Original Agreement
1
     
B.
Amendment to Section 2.8.1 of the Original Agreement
1
     
C.
Representations and Warranties
2
     
D.
Conditions
2
     
E.
Interest Rate on First Amendment Borrowing Tranche
3
     
F.
Additional Terms
3



EXHIBITS:
 

 
EXHIBIT A - Form of Amended and Restated Subordinated Note
         
EXHIBIT B - Form of Opinion of Borrower’s Counsel
 



 

--------------------------------------------------------------------------------


 
FIRST AMENDMENT TO
SUBORDINATED NOTE PURCHASE AGREEMENT
 
This FIRST AMENDMENT TO SUBORDINATED NOTE PURCHASE AGREEMENT (“First
Amendment”), dated as of September 23, 2005, is entered into by and between EAST
WEST BANK, a California state-chartered Federal Reserve member bank
(“Borrower”), and USB CAPITAL FUNDING CORP. (formerly known as Wisconsin Capital
Corporation), a Nevada corporation (“Lender”).
 
R E C I T A L S :
 
A.  The parties hereto have entered into that certain Subordinated Note Purchase
Agreement, dated as of April 28, 2005, as previously amended, restated,
supplemented or modified from time to time (the “Original Agreement”).
 
B.  The parties hereto desire to amend and modify the Original Agreement in
accordance with the terms and subject to the conditions set forth in this First
Amendment. As amended and modified by this First Amendment, the Original
Agreement may be referred to as the “Agreement.”
 
C.  The parties desire to amend the terms of the Original Agreement (i) to
extend the Maturity Date to September 23, 2015, (ii) to increase the
Subordinated Debt Amount from $50,000,000 to $75,000,000, and (iii) to make such
other modifications consistent with the foregoing as are reflected in this First
Amendment. The parties agree to undertake such modifications in accordance with
the terms, subject to the conditions, and in reliance upon the recitals,
representations, warranties and covenants set forth herein, in the Agreement and
in the other Transaction Documents, irrespective of whether entered into or
delivered on or after April 28, 2005.
 
D.  Capitalized terms used but not otherwise defined in this First Amendment
shall have the meanings respectively ascribed to them in the Original Agreement.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
A G R E E M E N T :
 
A.  Amendment to Certain Provisions of Section 1.1 of the Original Agreement.
 
(i)  The term “Maturity Date” is hereby deleted from Section 1.1 of the Original
Agreement and replaced in its entirety with the following:
 
““Maturity Date” means September 23, 2015.”
 
(ii)  The term “Subordinated Debt Amount” is hereby deleted from Section 1.1 of
the Initial Agreement and replaced in its entirety with the following:
 
““Subordinated Debt Amount” means $75,000,000.”
 
B.  Amendment to Section 2.8.1 of the Original Agreement. Section 2.8.1 of the
Original Agreement is hereby deleted and replaced in its entirety with the
following:
 
  “2.8.1    Prepayment. Subject to Section 2.7.4 hereof (a) if the Facility no
longer is eligible to qualify as Tier 2 Capital of the Borrower or (b) at any
time after September 23, 2010, Borrower may, upon at least one Business Day’s
notice to Lender, prepay, without penalty, all or a portion of the principal
amount outstanding under the Subordinated Debt in a minimum aggregate amount of
$5,000,000 or any larger integral multiple of $5,000,000 by paying the principal
amount to be prepaid, together with unpaid accrued interest thereon to the date
of prepayment.”
 
1

--------------------------------------------------------------------------------


 
C.  Representations and Warranties. Borrower hereby represents and warrants to
the Lender as of the date hereof as follows:
 
(i)  No Event of Default has occurred and is continuing (and no Event of Default
would result from the amendments contemplated hereby, or from the giving of
notice, the passage of time or both).
 
(ii)  The execution, delivery and performance by the Borrower of this First
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.
 
(iii)  This First Amendment and the other Transaction Documents (as amended by
this First Amendment) constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.
 
(iv)  All representations and warranties of the Borrower in the Original
Agreement are true and correct, except, for the purposes of this First Amendment
only, all references in Section 4.4.1 of the Original Agreement to the term
“Borrower Financial Statements” shall be deemed to refer to “regulatory
financial statements on the appropriate FFIEC form filed by Borrower for the 12
months ended December 31, 2004 and for the six months ended June 30, 2005.”
 
(v)  Borrower’s obligations under the Agreement and under the other Transaction
Documents are not subject to any defense, counterclaim, set-off, right to
recoupment, abatement or other claim.
 
D.  Conditions. Notwithstanding anything to the contrary contained elsewhere in
the Agreement, the obligation of Lender to extend the Maturity Date, increase
the Subordinated Debt Amount and otherwise modify the Original Agreement as
contemplated by this First Amendment shall be subject to the performance by the
Borrower prior to the date on which this First Amendment is executed (the
“Amendment Closing Date”) of all of its agreements theretofore to be performed
under the Agreement and to the satisfaction of the following conditions
precedent. The obligation to make any further disbursement of proceeds under the
Facility is, and shall remain, subject to the conditions precedent in the
Original Agreement and to the receipt by Lender of all the following in form and
substance satisfactory to Lender and its counsel, and, where appropriate, duly
executed and dated the Amendment Closing Date:
 
(i)  a certificate of good standing of Borrower, certified by the appropriate
governmental official in its jurisdiction of incorporation and dated within the
five business days preceding the date hereof;
 
(ii)  copies, certified by the Secretary or Assistant Secretary of Borrower, of
the (a) resolutions duly adopted by the board of directors of Borrower
authorizing the execution, delivery and performance of this First Amendment and
the other documents to be delivered by Borrower pursuant to this First Amendment
(the “Amendment-Related Documents”), and (b) the Bylaws of Borrower as currently
in effect;
 
(iii)  an amended and restated Subordinated Note, substantially in the form of
Exhibit A attached hereto;
 
2

--------------------------------------------------------------------------------


(iv)  a written opinion of counsel for Borrower, addressed to Lender,
substantially in the form of Exhibit B attached hereto; and
 
(v)  a permit issued by the CCFI authorizing Borrower to sell the additional
$25,000,000 of Subordinated Debt contemplated by this First Amendment.
 
E.  Interest Rate on First Amendment Borrowing Tranche. The currently
outstanding $50,000,000 LIBO Rate Tranche bears interest at a LIBO Rate that
corresponds to a LIBOR Period that expires on October 31, 2005. The additional
$25,000,000 Borrowing Tranche to be funded as of the date of this First
Amendment (the “First Amendment Borrowing Tranche”) will bear interest per annum
at a fixed rate equal to 4.975%. The First Amendment Borrowing Tranche will
expire on October 31, 2005.
 
F.  Additional Terms.
 
(i)  Acknowledgment of Indebtedness under Agreement. Borrower acknowledges and
confirms that, as of the date hereof, Borrower is indebted to Lender, without
defense, setoff, or counterclaim, in the aggregate principal amount of Fifty
Million and 00/100 Dollars ($50,000,000) under the Subordinated Debt.
 
(ii)  The Agreement. All references in the Original Agreement to the term
“Agreement” shall be deemed to refer to the Agreement referenced in this First
Amendment.
 
(iii)  First Amendment and Original Agreement to be Read Together. This First
Amendment supplements and is hereby made a part of the Original Agreement, and
the Initial Agreement and this First Amendment shall from and after the date
hereof be read together and shall constitute the Agreement. Except as otherwise
set forth herein, the Original Agreement shall remain in full force and effect.
 
(iv)  Transaction Documents. The term “Transaction Documents,” as used in the
Agreement, shall from and after the date hereof include the Amendment-Related
Documents.
 
(v)  Counterparts. This First Amendment may be executed by facsimile in one or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same document.
 
(vi)  Acknowledgments. Borrower acknowledges that (i) it has been advised by
counsel of its choice with respect to this First Amendment, the Transaction
Documents and the transactions contemplated thereby, (ii) any waiver of Borrower
set forth herein has been knowingly and voluntarily made, and (iii) the
obligations of Lender hereunder shall be strictly construed and shall be
expressly subject to Borrower’s compliance in all respects with the terms and
conditions of the Agreement.
 
(vii)  Notices. Pursuant to Section 9.8 of the Agreement, notices to Lender
shall be sent to “USB Capital Funding Corp.” instead of “Wisconsin Capital
Corporation.” The addresses for Lender set forth in Section 9.8 of the Agreement
are otherwise unchanged.
 


 
[Remainder of Page Intentionally Left Blank]
 
3

--------------------------------------------------------------------------------




 


IN WITNESS WHEREOF, Borrower and Lender have executed this First Amendment as of
the date first written above.
 

        EAST WEST BANK  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name: Julie S. Gouw
Title: Executive Vice President and Chief Financial Officer

 

        USB CAPITAL FUNDING CORP. (formerly known as Wisconsin Capital
Corporation)  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name: Louis T. Dubuque
Title: Vice President



 
 
S - 1

--------------------------------------------------------------------------------




 


EXHIBIT A
 
FORM OF AMENDED AND RESTATED SUBORDINATED NOTE
 

--------------------------------------------------------------------------------

 
THIS SUBORDINATED NOTE IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT INSURED
BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY FEDERAL AGENCY.
 

--------------------------------------------------------------------------------




$75,000,000.00
Milwaukee, Wisconsin
Original Note Date: April 28, 2005
Restatement Date: September 23, 2005

 
FOR VALUE RECEIVED, the undersigned, EAST WEST BANK, a California
state-chartered Federal Reserve member bank (“Borrower”), hereby promises to pay
to the order of USB CAPITAL FUNDING CORP. (formerly known as Wisconsin Capital
Corporation), a Nevada corporation, or any holder hereof from time to time
(“Lender”), at such place as may be designated in writing by Lender, the
principal sum of SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00) (or so
much thereof that has been advanced and remains outstanding) with interest
thereon as hereinafter provided. This Subordinated Note (this “Subordinated
Note”) is issued pursuant to the terms of that certain Subordinated Note
Purchase Agreement of even date herewith by and between Borrower and Lender (as
may be amended, restated, supplemented or modified from time to time, the
“Agreement”). All capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Agreement.
 
This Subordinated Note represents a continuation of the indebtedness evidenced
by that certain Subordinated Note dated April 28, 2005 made by Borrower to the
order of Lender in the principal amount of $50,000,000, which Subordinated Note
is amended, restated and replaced by this Subordinated Note. This Subordinated
Note does not constitute a novation, discharge or satisfaction of the
Subordinated Note replaced hereby or of the indebtedness evidenced by said
Subordinated Note.
 
All accrued interest and unpaid principal and other amounts due and payable
under this Subordinated Note shall be paid in full on or before the Maturity
Date. The outstanding unpaid principal balance of this Subordinated Note shall
be payable in one installment on the Maturity Date. The unpaid principal amount
outstanding under this Subordinated Note from time to time shall bear interest
before maturity in accordance with the Agreement. Under certain circumstances as
provided in the Agreement, overdue interest payments under this Subordinated
Note shall bear interest from the due date thereof until paid at a daily rate
equal to the Default Rate.
 
Whenever any payment to be made under this Subordinated Note shall be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day. There shall be no penalties or other charges payable by
Borrower to Lender hereunder other than those payments described in this
Subordinated Note or in the Agreement. Borrower may prepay all or, from time to
time, part of the outstanding unpaid principal balance under this Subordinated
Note in accordance with Section 2.8.1 of the Agreement.
 
This Subordinated Note is not secured by any assets of Borrower. No payment
shall be made at any time on account of the principal hereof, unless following
such payment the sum of (a) the shareholders’ equity of Borrower and (b) the
aggregate principal amount thereafter outstanding under this Subordinated Note
and all other capital notes and debentures of Borrower shall equal or exceed the
sum of (i) $534,029,000 (which represents the shareholders’ equity of Borrower
at the date of the original issue of this Subordinated Note) and (ii)
$75,000,000 (which represents the principal amount of all capital notes and
debentures, including this Subordinated Note, at the date of original issue of
this Subordinated Note), except as may be otherwise authorized by the CCFI.
 
A - 1

--------------------------------------------------------------------------------


 
So long as any portion of the unpaid principal of this Subordinated Note is
deemed by the FRB to be Tier 2 Capital of Borrower in accordance with the rules
and regulations of the FRB applicable to the capital status of the subordinated
debt, the rights of Lender to the principal sum hereunder or any part hereof and
to any accrued interest thereon shall remain subject and subordinate to the
claims of general creditors and depositors of Borrower (collectively, “Senior
Claims”), but hereby expressly excluding claims relating to Other Subordinated
Indebtedness (as defined below) with respect to which the rights of Lender are
senior in all respects. Upon dissolution or liquidation of Borrower, no payment
of principal, interest or premium (including post-default interest) shall be due
and payable under the terms of this Subordinated Note until all Senior Claims
(which expressly exclude claims relating to the Other Subordinated Indebtedness)
shall have been paid in full. If this Subordinated Note ceases to be deemed to
be Tier 2 Capital of Borrower in accordance with the rules and regulations of
the FRB applicable to the capital status of the subordinated debt, other than
due to the limitations imposed by the second sentence of 12 C.F.R §250.166(e),
which limits the capital treatment of subordinated debt during the five years
immediately preceding the maturity date of the subordinated debt, Borrower
shall: immediately notify Lender; and immediately upon request of Lender execute
and deliver all such agreements (including without limitation pledge agreements
and replacement notes) as Lender may request in order to restructure the
obligation evidenced hereby as a senior obligation of Borrower with the same
interest rate and Maturity Date as is provided in the Agreement with respect to
this Subordinated Note. If Borrower fails to execute such agreements as required
by Lender within 30 days of Lender’s request, such failure shall be deemed to be
an Event of Default under Section 8.1.1 of the Agreement.
 
As used herein, “Other Subordinated Indebtedness” shall mean indebtedness that
is subordinated to the interests of the Borrower’s depositors or is otherwise
intended to qualify as regulatory capital of Borrower in accordance with the
rules and regulations of the FRB.
 
If an Event of Default shall occur, Lender shall have the rights set forth in
Section 8.1.2 of the Agreement.
 
If any attorney is engaged by Lender to enforce or defend any provision of this
Subordinated Note or any of the other Transaction Documents, or as a consequence
of any Event of Default, with or without the filing of any legal action or
proceeding, then Borrower shall pay to Lender immediately upon demand all
attorneys’ fees and expenses, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance owing hereunder as if such unpaid attorneys’ fees and expenses had been
added to the principal.
 
No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Subordinated Note or any of the other Transaction Documents
shall constitute a waiver of any breach, default or failure of condition under
this Subordinated Note, the Agreement or any of the other Transaction Documents
or the obligations secured thereby. A waiver of any term of this Subordinated
Note or any of the other Transaction Documents or of any of the obligations
secured thereby must be made in writing and shall be limited to the express
written terms of such waiver. In the event of any inconsistencies between the
terms of this Subordinated Note and the terms of any other document related to
the Facility evidenced by this Subordinated Note, the terms of this Subordinated
Note shall prevail.
 
Except as otherwise provided in the Agreement, Borrower expressly waives
present-ment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Subordinated Note. In
addition, Borrower expressly agrees that this Subordinated Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.
 
 
A - 2

--------------------------------------------------------------------------------


 
Time is of the essence with respect to every provision hereof. This Subordinated
Note shall be construed and enforced in accordance with the laws of the State of
California, except to the extent that federal laws preempt the laws of the State
of California, and all persons and entities in any manner obligated under this
Subordinated Note consent to the jurisdiction of any federal or State court
within Los Angeles, California having proper venue and also consent to service
of process by any means authorized by California or Federal law. Any reference
contained herein to attorneys’ fees and expenses shall be deemed to be to
reasonable fees and expenses and to include all reasonable fees and expenses of
in-house or staff attorneys and the reasonable fees and expenses of any other
experts or consultants.
 
All agreements between Borrower and Lender (including, without limitation, this
Subordinated Note and the Agreement, and any other documents securing all or any
part of the indebtedness evidenced hereby) are expressly limited so that in no
event whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof, the Agreement or
any other documents securing all or any part of the indebtedness evidenced
hereby at the time performance of such provisions shall be due, shall involve
exceeding the limit of validity prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under such applicable laws, and if, for any reason whatsoever, Lender shall ever
receive as interest an amount which would be deemed unlawful under such
applicable law, such interest shall be automatically applied to the payment of
the principal of this Subordinated Note (whether or not then due and payable)
and not to the payment of interest or refunded to Borrower if such principal has
been paid in full.
 
Lender may sell, assign, pledge or otherwise transfer or encumber any or all of
its interest under this Subordinated Note at any time and from time to time;
provided, however, that the prior written consent of Borrower, not to be
unreasonably withheld or delayed, is required for any sale or assignment of this
Subordinated Note. In the event of a transfer, all terms and conditions of this
Subordinated Note shall be binding upon and inure to the benefit of the
transferee after such transfer.
 
Upon receipt of notice from Lender advising Borrower of the loss, theft,
destruction or mutilation of this Subordinated Note, Borrower shall, execute and
deliver in lieu thereof a new debenture in principal amount equal to the unpaid
principal amount of such lost, stolen, destroyed or mutilated debenture, dated
the date to which interest has been paid on such lost, stolen, destroyed or
mutilated Subordinated Note.
 
Unless otherwise provided in the Agreement, all payments on account of the
indebtedness evidenced by this Subordinated Note shall be first applied to the
payment of costs and expenses of Lender which are due and payable, then to
past-due interest on the unpaid principal balance and the remainder to
principal.
 
Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Agreement.
 
A - 3

--------------------------------------------------------------------------------




 
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS SUBORDINATED NOTE OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS SUBORDINATED
NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL
COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE
MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY
BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER
INTO THE TRANSACTION DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF THE TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
 
IN WITNESS WHEREOF, the undersigned has executed this Subordinated Note or
caused this Subordinated Note to be executed by its duly authorized
representative as of the date first above written.
 

        EAST WEST BANK  
   
   
    By:      

--------------------------------------------------------------------------------

 
Name: Julia S. Gouw
Title: Executive Vice President and Chief Financial Officer

 
 
A - 4

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF OPINION OF BORROWER’S COUNSEL
 
September    , 2005
 
USB Capital Funding Corp.
c/o U.S. Bank National Association
777 East Wisconsin Avenue
3rd Floor - Wisconsin Level
Milwaukee, Wisconsin 53202
Attn: Correspondent Banking Division
 
Re:     Restated Subordinated Note Issued by East West Bank
 
Ladies and Gentlemen:
 
We have served as counsel to East West Bank (“Borrower”), a California
state-chartered Federal Reserve member bank, in connection with the execution
and delivery of that certain First Amendment to Subordinated Note Purchase
Agreement (“First Amendment”) dated as of the date hereof (the “First
Amendment”) by and between Borrower and USB Capital Funding Corp. (formerly
known as Wisconsin Capital Corporation), a Nevada corporation (“Lender”). This
opinion is being delivered to you pursuant to Section C(iv) of the First
Amendment. Capitalized terms used herein and otherwise undefined shall have the
meanings given them in that certain Subordinated Note Purchase Agreement, dated
as of April 28, 2005, by and between Borrower and Lender, as amended,
supplemented, modified and restated from time to time, including by the First
Amendment (the “Purchase Agreement”).
 
In order to render the opinions expressed herein, we have examined the following
(collectively, the “Financing Documents”):
 
a.    the executed Purchase Agreement, Amendment-Related Documents and the other
Transaction Documents; and
 
b.    such other documents, instruments, writings and agreements as we deemed
appropriate.
 
In our examination of the Financing Documents, we have assumed the genuineness
of all signatures, the authenticity of all documents submitted to us as
originals, the conformity of all copies submitted to us with the originals to be
delivered and the due authorization, execution and delivery by each party to
such documents (other than Borrower).
 
Based on the foregoing and subject to the qualifications set forth in this
letter, it is our opinion that:
 
1.    Borrower is a state-chartered Federal Reserve member bank, duly organized,
validly existing and in good standing under the laws of the State of California.
The deposit accounts of Borrower are insured by the FDIC. Borrower has the
requisite power and authority, corporate or otherwise, to conduct its business
as it has been and is now being conducted. The authorized capital stock of
Borrower is as stated in the Purchase Agreement and such stock is validly issued
and outstanding, fully paid and non-assessable, and is owned in its entirety,
beneficially and of record by Bancorp.
 
2.    Provided that Lender is an accredited investor within the meaning of
Regulation D as promulgated under the Securities Act of 1933, as amended (the
“Act”), it is not necessary in conjunction with the issuance of the Subordinated
Note as of the date hereof, to register the Subordinated Note under the Act or
the laws of the State of California.
 
B - 1

--------------------------------------------------------------------------------


 


USB Capital Funding Corp.
September ___, 2005
Page 2
 
3.    No order, permission, consent or approval of any federal or state
commission, board or regulatory authority is required for the execution and
delivery or performance by Borrower of the Amendment Related Documents.
 
4.    Except as disclosed in the Transaction Documents, there are no actions,
suits, investigations, or proceedings pending, or to our knowledge, threatened
against or affecting Borrower or any Subsidiary, or the business or properties
of Borrower or any Subsidiary, or before or by any Governmental Agency or any
court, arbitrator or grand jury, which can reasonably be expected to result in
any material adverse change in business, operations or properties or assets or
in the condition, financial or otherwise, of Borrower or any Subsidiary, or in
the ability of Borrower or any Subsidiary to perform under the Transaction
Documents. None of Borrower or any Subsidiary is, to our knowledge, in default
with respect to any judgment, order, writ, injunction, decree, demand, rule or
regulation of any court, arbitrator, grand jury, or of any Governmental Agency,
default under which might have consequences which would materially and adversely
affect the business, properties or assets of the condition, financial or
otherwise, of Borrower or any Subsidiary.
 
5.    There is no default by Borrower or any Subsidiary under any order, writ,
injunction or decree of any court, any applicable law, instrumentality, any
contract, lease, agreement, instrument or commitment to which any of them is a
party or bound, which has or would have a material adverse effect upon the
condition, financial or otherwise, of Borrower, or any Subsidiary or their
ability to perform under the Transaction Documents.
 
6.    To our knowledge, no proceeds of the Facility will be used to purchase or
carry any margin stock or to extend credit to others for purposes of purchasing
or carrying margin stock.
 
7.    The execution, delivery and performance by Borrower of the
Amendment-Related Documents (a) are within Borrower’s corporate powers, (b) have
been duly authorized by all necessary corporate action of Borrower, (c) do not
contravene (i) Borrower’s articles of association or by-laws or (ii) any law or
contractual restriction (including, without limitation, any restriction set
forth in any indenture) affecting Borrower or any Subsidiary and (d) do not
result in the creation of any lien or other encumbrance upon or with respect to
any of the assets or property of Borrower or any Subsidiary.
 
8.    The Amendment-Related Documents are legally valid and binding obligations
of Borrower and are enforceable against it in accordance with their respective
terms, except as such enforceability may be limiting by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors’
rights or equitable principles generally.
 
Very truly yours,
 
 
B - 2

--------------------------------------------------------------------------------

 